Citation Nr: 1754345	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for muscle tension headaches and migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran had honorable active duty service in the United States Army from February 1969 to September 1970. He served in combat in the Republic of Vietnam and was awarded the Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans' Appeals (VA) Regional Office (RO) in Denver, Colorado. 

In August 2016, the Veteran testified before the undersigned Veterans Law Judge. 

In November 2016, the Board denied the Veteran's claim. 

The Veteran appealed to the Court of Appeals for Veterans Claims (CAVC) and in a Joint Motion for Remand (JMR) issued in June 2017, this claim was returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's November 2016 decision considered both direct and secondary service connection for the Veteran's migraine headache condition. The JMR specifically only addresses the Board's findings regarding whether the Veteran's headaches were caused or aggravated by the service-connected PTSD. Even more specifically, the JMR found that the Board's relied on a December 2013 VA examination which had inadequate findings. 

The JMR notes that in September 2016 a private physician opined that the Veteran has PTSD which manifested, in part, as "anxiety reactions related to stress which aggravates his headaches". Also there is a lay statement from the Veteran where he reported that his headaches were aggravated by stress. 

The December 2013 VA examination concluded that the Veteran's headaches were due to his cervical spine condition due to the location of pain and the fact that they are most responsive to cervical epidurals. Moreover, the VA examiner found that the overflow reflexes in his upper extremities indicate that the cervical stenosis is clinically significant. However, as the JMR properly points out, the VA examiner must not simply address whether the service-connected PTSD caused the headaches. The examiner also needs to address whether the PTSD aggravates the Veteran's headaches beyond their natural course or progression. Therefore, an addendum opinion is necessary to opine on whether the Veteran's headaches are aggravated by his PTSD symptoms, to include stress. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the December 2013 VA examiner. If that examiner is not available, please find another appropriate examiner. The examiner must opine (a 50% or more probability) as to whether the Veteran's service-connected PTSD aggravates his chronic headaches beyond their natural progression. The examiner should consider the entire claims file, but specifically address the Veteran's lay statements as well as the September 2016 private physician's opinion related to aggravation. 

2. Next, readjudicate the claim. If the benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case (SSOC) and provide him with an appropriate opportunity to respond. 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




